PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of January 6, 2006, the Court has determined that the lower tribunal’s October 27, 2005, order is not an appealable order. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. In light of the dismissal, the appellee’s Motion to Dismiss, and the appellant’s Motion for Extension of Time, are hereby denied as moot.
BARFIELD, WOLF, and BROWNING, JJ., Concur.